SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

963
KA 14-01490
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DONALD BRIDGES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DANIELLE
E. SMITH OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered August 4, 2014. The judgment convicted defendant, upon
his plea of guilty, of criminal sexual act in the first degree, sexual
abuse in the first degree and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sexual act in the first degree
(Penal Law § 130.50 [3]), sexual abuse in the first degree (§ 130.65
[3]), and endangering the welfare of a child (§ 260.10 [1]). Contrary
to defendant’s contention, County Court engaged him in “an adequate
colloquy to ensure that the waiver of the right to appeal was a
knowing and voluntary choice” (People v James, 71 AD3d 1465, 1465
[internal quotation marks omitted]; see People v Tyo, 140 AD3d 1697,
1698), and the waiver “was not rendered invalid based on the court’s
failure to require defendant to articulate the waiver in his own
words” (People v Dozier, 59 AD3d 987, 987, lv denied 12 NY3d 815; see
People v Gast, 114 AD3d 1270, 1270, lv denied 22 NY3d 1198). Contrary
to defendant’s further contention, the record establishes that the
waiver of the right to appeal was “ ‘intended comprehensively to cover
all aspects of the case’ ” (People v Fisher, 94 AD3d 1435, 1435, lv
denied 19 NY3d 973). Defendant’s waiver encompasses his challenges to
the suppression ruling (see People v Sanders, 25 NY3d 337, 342; People
v Kemp, 94 NY2d 831, 833), and to the severity of the sentence (see
People v Lopez, 6 NY3d 248, 256).



Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court